[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


EXHIBIT 10.3


ONO TERRITORY SUPPLEMENTAL AGREEMENT
THIS ONO TERRITORY SUPPLEMENTAL AGREEMENT (this “Supplemental Agreement”) is
effective July 6, 2018 (the “Supplemental Agreement Effective Date”) and is made
and entered into by and between Ono Pharmaceutical Co., Ltd., a Japanese
corporation, having a place of business at 8-2 Kyutaromachi, 1-chome, Chuo-ku,
Osaka 541-8564, Japan (“Ono”), Bristol-Myers Squibb Company, a Delaware
corporation, having a place of business at 345 Park Avenue, New York, NY 10154
(“BMS”) and Exelixis, Inc., a Delaware corporation, having a place of business
at 210 East Grand Avenue, South San Francisco, CA 94080 (“Exelixis”). Ono, BMS
and Exelixis are sometimes individually referred to in this Supplemental
Agreement as a “Party” and collectively as the “Parties.”
RECITALS
A.
Exelixis and Ipsen Pharma SAS (“Ipsen”) entered into a Collaboration and License
Agreement dated February 29, 2016 (the “Ipsen Agreement”) wherein Exelixis and
Ipsen formed a collaboration for the continued development of and
commercialization of Exelixis’s tyrosine kinase inhibitor known as
“Cabozantinib”, and wherein Exelixis granted to Ipsen certain exclusive rights
to develop and commercialize Cabozantinib worldwide, with the exception of the
United States and Japan (the “Ipsen Territory”).

B.
Exelixis and Takeda Pharmaceutical Company Ltd. (“Takeda”) entered into a
Collaboration and License Agreement dated January 30, 2017 (the “Takeda
Agreement”) wherein Exelixis and Takeda formed a collaboration for the continued
development of and commercialization of Cabozantinib and wherein Exelixis
granted to Takeda certain exclusive rights to develop and commercialize
Cabozantinib in Japan (the “Takeda Territory”).

C.
Ono and BMS entered into those certain Collaboration Agreements between BMS and
Ono dated September 20, 2011 and July 23, 2014, as amended from time to time
(the “BMS-Ono Agreements”), wherein Ono and BMS formed a collaboration for the
continued development of and commercialization of the human monoclonal antibody
that binds PD-1 known as “Nivolumab” and wherein Ono has certain exclusive
rights to develop and commercialize Nivolumab in Japan, South Korea and Taiwan
(the “Ono Territory”) and BMS has certain exclusive rights to develop and
commercialize Nivolumab in all other countries of the world.

D.
BMS and Exelixis entered into a Clinical Trial Collaboration Agreement (the
“Collaboration Agreement”) dated February 24, 2017, relating to the conduct of
one or more Combined Therapy Trials with Cabozantinib and Nivolumab, with or
without BMS’s CTLA-4 monoclonal antibody known as “Ipilimumab”.

E.
BMS, Exelixis and Ipsen entered into a Supplement To The Clinical Trial
Collaboration Agreement dated February 24, 2017 (the “Ipsen Supplement
Agreement”) so that Combined Therapy Trials could be run under the Collaboration
Agreement in any country of the Ipsen Territory except for South Korea or Taiwan
and BMS could secure the necessary rights in the Ipsen Territory except for
South Korea and Taiwan.

F.
The Collaboration Agreement, prior to the Supplemental Agreement Effective Date,
excludes the conduct of Combined Therapy Trials in the Ono Territory, and
otherwise excludes rights in the Ono Territory.

G.
The Parties now desire to enter into this Supplemental Agreement to supplement
and amend the Collaboration Agreement to include Ono as a party for purposes of
the conduct of Combined Therapy Trials in the Ono Territory and to otherwise
expand the Collaboration Agreement to include the Ono Territory, in accordance
with the Collaboration Agreement as supplemented and amended by this
Supplemental Agreement.

H.
BMS, Exelixis and Ipsen are entering into an Amendment To The Supplement To The
Clinical Trial Collaboration Agreement (the “Ipsen Amendment”) concurrently with
this Supplemental Agreement so that Combined Therapy Trials can be run in South
Korea and Taiwan and BMS can secure the necessary rights in South Korea and
Taiwan for Ono and BMS.



1
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.    

--------------------------------------------------------------------------------





I.
BMS, Exelixis and Takeda are entering into a Supplement To The Clinical Trial
Collaboration Agreement (the “Takeda Supplement Agreement”) concurrently with
this Supplemental Agreement so that Combined Therapy Trials can be run in Japan
(i.e., the Takeda Territory) and BMS can secure the necessary rights in the
Takeda Territory for Ono and BMS.



NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, the Parties agree as follows.
1.
DEFINITIONS AND REFERENCES TO CERTAIN DEFINED TERMS

1.1    Definitions
The terms in this Supplemental Agreement with initial letters capitalized,
whether used in the singular or the plural, have the meaning set forth in the
Collaboration Agreement unless otherwise defined below or in places throughout
this Supplemental Agreement.
“BMS-Ono Parties” means BMS and Ono, individually and jointly.
The definition of Business Day in the Collaboration Agreement shall be amended
to read as follows: “Business Day” means a day other than a Saturday, Sunday or
any day on which commercial banks located in New York, NY or Osaka, Japan are
authorized or obligated by Applicable Law to close.
“Collaboration Agreement” has the meaning set forth in the Recitals.
The definition of Executive Officers in the Collaboration Agreement shall be
amended to read as follows: “Executive Officers” means the [*] of Exelixis (or
designee of the Chief Executive Officer of Exelixis) and the [*] of BMS (or a
designee of the [*] of BMS) and the [*] of Ono (or a designee of the [*] of
Ono).
“Supplemental Agreement” has the meaning set forth in the first paragraph on
page 1.
“Supplemental Agreement Effective Date” has the meaning set forth in the first
paragraph on page 1.
“Ono Territory Supply/Quality Addendum” has the meaning set forth in Section 2.3
hereof.
1.2    References to Certain Defined Terms in the Collaboration Agreement
Solely with respect to the conduct of any Combined Therapy Trial in the Ono
Territory, the following shall apply.
(a)    Any references to “BMS” in the Collaboration Agreement should be read as
references to the “BMS-Ono Parties”.
(b)    Any reference to a “Party” in the Collaboration Agreement shall be read
as a reference to either or each of BMS, Ono and Exelixis, as the context may
require.
(c)    Any reference to “Quality Agreement” or the “Supply Agreement” in the
Collaboration Agreement shall be read as a reference to the “Ono Territory
Supply/Quality Addendum”.
2.
CONDUCT OF COMBINED THERAPY TRIALS IN THE ONO TERRITORY

2.1    Conduct of Combined Therapy Trials in the Ono Territory
The Parties agree that the conduct of any Combined Therapy Trial in the Ono
Territory shall be conducted under the terms and conditions of the Collaboration
Agreement, as amended and supplemented by this Supplemental Agreement. The
Parties agree that where the Parties desire to conduct a Combined Therapy Trial
that includes one or more clinical study sites in the Ono Territory, before such
Combined Therapy Trial can be Initiated, a separate Protocol for such Combined
Therapy Trial must be reviewed and approved by the JDC and, as applicable, by
the Exelixis-Ipsen Joint Steering Committee (as described in


2
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.    

--------------------------------------------------------------------------------





the Ipsen Agreement) or the the Exelixis-Takeda Joint Executive Committee (as
described in the Takeda Agreement), and signed by each of Exelixis, Ono and BMS.
2.2    Certain Rights and Obligations of the BMS-Ono Parties Under the
Collaboration Agreement
(a)    Solely in relation to Combined Therapy Trials conducted in the Ono
Territory and related activities, all rights and obligations of BMS under the
Collaboration Agreement shall be exercised and discharged, respectively, by both
BMS and Ono. For clarity, as between BMS and Ono, the roles and responsibilities
in the Ono Territory shall be determined after the Supplemental Agreement
Effective Date. In particular and without limitation, and without limiting the
generality of the foregoing:
(i)    Ono hereby grants, and shall cause its Affiliates to grant, to Exelixis
the licenses referred to in Section 3.1 of the Collaboration Agreement (limited,
however to the Ono Territory) under the applicable Patent Rights, Technology and
Regulatory Documentation Controlled by Ono in accordance with Section 3.1 of the
Collaboration Agreement solely to the extent necessary to discharge Exelixis’
obligations under the Collaboration Agreement with respect to the conduct of the
Combined Therapy Trials in the Ono Territory.
(ii)    Exelixis hereby grants and shall cause its Affiliates, to grant, to Ono
the licenses referred to in Section 3.2 of the Collaboration Agreement under the
applicable Patent Rights, and Technology and Regulatory Documentation Controlled
by Exelixis in accordance with Section 3.2 of the Collaboration Agreement solely
to the extent necessary to discharge Ono’s obligations under the Collaboration
Agreement with respect to the conduct of the Combined Therapy Trials in the Ono
Territory.
(iii)    Exelixis shall provide to both BMS and Ono all Exelixis Compound,
cooperation, information, documents, reports and rights required to be provided
to BMS under Section 5.1 of the Collaboration Agreement.
(iv)    Subject to Section 7.6, Exelixis, and the BMS-Ono Parties shall all
jointly own (A) the Combined Therapy Inventions solely to the extent made,
conceived, generated or first actually reduced to practice in the performance of
a Combined Therapy Trial, Statistical Analysis Plan or Bioanalysis Plan in the
Ono Territory and (B) the Combined Therapy Patent Rights Covering the Inventions
referred to in clause (A) and each of Exelixis, Ono and BMS shall have the right
to exploit such Combined Therapy Inventions and Combined Therapy Patent Rights
as set forth in, and subject to, Section 6.1(c) of the Collaboration Agreement.
(v)    Subject to Section 7.6, all BMS Study Inventions and BMS Study Patents
solely to the extent made, conceived, or first actually reduced to practice in
the performance of a Combined Therapy Trial in the Ono Territory shall be owned
solely by the BMS-Ono Parties and the BMS-Ono Parties will have the full right
to exploit such BMS Study Inventions and BMS Study Patents without the consent
of, or any obligation to account to, Exelixis, subject to the terms and
conditions of the Collaboration Agreement.
(vi)    Exelixis, Ono and BMS shall all jointly own all rights, title and
interest in and to Combined Therapy Trial Regulatory Documentation to the extent
related to a Combined Therapy Trial in the Ono Territory in accordance with
Section 6.5 of the Collaboration Agreement.
(vii)    Subject to Section 7.6, in relation to the Study Data generated in the
performance of a Combined Therapy Trial in the Ono Territory, (A) the BMS-Ono
Parties shall jointly own the BMS Study Data, (B) Exelixis, Ono and BMS shall
jointly own the Combined Therapy Study Data and (C) Exelixis shall own the
Exelixis Study Data.
(viii)    Ono shall grant to Takeda the Right of Cross-Reference in Japan to the
relevant Regulatory Documentation Controlled by Ono as set forth in, and subject
to, Section 8.3(e) of the Collaboration Agreement (i.e., Ono shall grant to
Takeda in Japan the same Right of Cross-Reference described in Section 8.3(e) as
being granted by BMS to Exelixis and with the same rights and obligations set
forth in Section 8.3(e) as those applying to the Right of Cross-Reference
granted by BMS to Exelixis.
(ix)    Ono shall grant to Ipsen the Right of Cross-Reference in South Korea and
Taiwan to the relevant Regulatory Documentation Controlled by Ono as set forth
in, and subject to, Section 8.3(e) of the Collaboration Agreement (i.e., Ono
shall grant to Ipsen in South Korea and Taiwan the same Right of Cross-Reference
described in Section 8.3(e) as being


3
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.    

--------------------------------------------------------------------------------





granted by BMS to Exelixis and with the same rights and obligations set forth in
Section 8.3(e) as those applying to the Right of Cross-Reference granted by BMS
to Exelixis.
(b)    In their sole discretion and upon their agreement, BMS and Ono may
designate either of them as [*] or to perform any of their responsibilities or
obligations pursuant to this Supplemental Agreement.
2.3    Supply
Following the Supplemental Agreement Effective Date, the Parties shall enter
into a supply/quality addendum that will apply to the supply and quality control
of the BMS Compound(s) and the Exelixis Compound for the conduct of Combined
Therapy Trials in the Ono Territory by reference to Section 4.3 and Section 4.4
of the Collaboration Agreement (the “Ono Territory Supply/Quality Addendum”).
2.4    Responsibility
Exelixis and BMS shall perform the responsibilities set forth in Article 5 of
the Collaboration Agreement including, as applicable, the responsibilities of
Conducting Party and Non-Conducting Party.
2.5    Cooperation. 
In the event that BMS, Ono, Takeda or Ipsen receives questions or requests from
regulatory authorities, such as PMDA (Pharmaceuticals and Medical Devices
Agency) or MHLW (Ministry of Health, Labour, and Welfare), in relation to
obtaining or maintaining regulatory approvals for the Combination Therapy in the
Ono Territory, BMS, Exelixis, and Ono shall cooperate with each other and with
Takeda or Ipsen in the applicable Person’s effort to obtain and maintain such
regulatory approvals. For the avoidance of doubt, in the event that Takeda or
Ipsen receives any such question or request, Ono shall cooperate with Takeda or
Ipsen, as the case may be, in Takeda’s or Ipsen’s, as the case may be, effort to
obtain and maintain such regulatory approvals.
3.
GOVERNANCE

3.1    Ono JDC Representation
(a)    Ono shall be represented on the JDC with [*] representatives, and such
Ono JDC representative(s) shall have the right to participate in the JDC.
(b)    There shall be one (1) co-chair designated for the BMS-Ono Parties and
one (1) co-chair designated for Exelixis (i.e., there shall only be two (2)
co-chairs). BMS shall designate the co-chair for the BMS‑Ono Parties
(accordingly, the co-chair designated by BMS shall be deemed to be the co-chair
for the BMS‑Ono Parties).
(c)    BMS’s Co-Chair shall promptly share any information received from
Exelixis’ Co-Chair under the Collaboration Agreement with Ono to the extent such
information relates to the conduct of a Combined Therapy Study in the Ono
Territory.
(d)    In the case any approval or signature of Co-Chairs is required under the
Collaboration Agreement, BMS’s Co-Chair shall obtain prior written approval from
Ono before its own approval or signature only to the extent such agreement or
signature is related to the conduct of a Combined Therapy Study in the Ono
Territory.
3.2    Ono Representation on the Joint Clinical Study Working Group and other
Working Groups and Subteams
(a)    Ono’s representation on the Joint Clinical Study Working Group shall be
as set forth in Section 2.4(a) of the Collaboration Agreement, as Section 2.4(a)
is amended by Section 7.1 of this Supplemental Agreement.
(b)    If and to the extent agreed by the JDC, Ono shall have representation in
any other applicable working groups or subteams created by the JDC.
3.3    JDC Voting Rights of the BMS-Ono Parties


4
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.    

--------------------------------------------------------------------------------





(a)    The BMS-Ono Parties shall have one (1) vote at the JDC, irrespective of
the numbers of representatives of each of BMS and Ono who are members of the
JDC.
(b)    As between the BMS-Ono Parties and subject to the terms and conditions of
the Ono-BMS Agreements, BMS and Ono shall agree on how to cast the vote of the
BMS-Ono Parties for any given JDC decision, provided that (i) BMS shall have
final decision making authority as between BMS and Ono regarding any matters to
be decided on in relation to the activities conducted in countries outside the
Ono Territory, and (ii) Ono shall have final decision making authority as
between BMS and Ono regarding any matters to be decided on in relation to the
activities conducted in the Ono Territory.
3.4    Ono Contacts.
As soon as practicable following the Supplemental Agreement Effective Date, Ono
shall designate in writing to BMS and Exelixis the name and contact information
of its Alliance Manager.
4.
STUDY COSTS

4.1    For avoidance of doubt, the BMS-Ono Parties and Exelixis shall share
equally the Shared Costs for each Combined Therapy Trial in the Ono Territory
(i.e. the BMS-Ono Parties shall be responsible for fifty percent (50%) of the
Shared Costs and Exelixis shall be responsible for fifty percent (50%) of the
Shared Costs) for each control arm and each double therapy arm (i.e.,
Cabozantinib + Nivolumab or Cabozantinib + Ipilimumab) of each Combined Therapy
Trial in the Ono Territory, and the BMS-Ono Parties and Exelixis shall share the
Shared Costs for each Combined Therapy Trial in the Ono Territory sixty seven
(67%) / thirty-three percent (33%) (i.e., the BMS-Ono Parties shall be
responsible for sixty-seven percent (67%) of the Shared Costs and Exelixis
responsible for thirty-three percent (33%) of the Shared Costs) for each triple
therapy arm (i.e., Cabozantinib + Nivolumab + Ipilimumab) of a Combined Therapy
Trial in the Ono Territory, in accordance with Article 7 of the Collaboration
Agreement.
4.2    BMS shall be the lead BMS-Ono Party for purposes of performing any
required Shared Cost reconciliation and making and/or receiving reconciliation
payments in accordance with the Collaboration Agreement. Payments made by BMS to
Exelixis and amounts received by BMS from Exelixis shall be allocated and/or
trued-up between BMS and Ono in accordance with the Ono-BMS Agreements.
5.
PHARMACOVIGILANCE

5.1    Subject to the terms of this Supplemental Agreement, within [*] after the
Supplemental Agreement Effective Date, BMS, Ono and Exelixis (in consultation
with their respective Pharmacovigilance Departments or equivalents thereof)
shall define their respective pharmacovigilance responsibilities with respect to
the conduct of Combined Therapy Trials in the Ono Territory, whether through the
accession of Ono to any existing pharmacovigilance agreement, by entering into
any new pharmacovigilance agreement or as the Parties may otherwise agree in
writing.
6.
INDEMNIFICATION

6.1    The Parties agree that BMS shall be the lead BMS-Ono Party for the
purposes of Article 11 of the Collaboration Agreement. Accordingly:
(a)    Exelixis shall address all claims for indemnification under Section 11.1
of the Collaboration Agreement to BMS and BMS shall be responsible to defend,
hold harmless and indemnify Exelixis Indemnitees to the extent required by that
Section; and
(b)    BMS shall bring against Exelixis all claims for indemnification under
Section 11.2 of the Collaboration Agreement and BMS shall be entitled to all
resulting indemnification and recoveries.
6.2    As between the BMS-Ono Parties, Losses to be indemnified under Section
11.1 of the Collaboration Agreement and recoveries for claims brought against
Exelixis under Section 11.2 of the Collaboration Agreement shall be allocated
between Ono and BMS in accordance with, and subject to, the Ono-BMS Agreements.




5
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.    

--------------------------------------------------------------------------------





7.
MISCELLANEOUS

7.1    Amendments to Collaboration Agreement
The Collaboration Agreement is hereby amended as follows:
Section 2.4(a) of Collaboration Agreement is hereby deleted in its entirety and
replaced with the following:
General. A joint clinical study working group (“Joint Clinical Study Working
Group” or “JCS-WG”) shall be appointed by the JDC. The JCS-WG shall be composed
of highly experienced representatives of Ono, Exelixis and BMS, and may include
a reasonable number (as agreed to by Ono, BMS and Exelixis) of representatives
of Ipsen and representatives of Takeda; provided, however before attending or
participating in any meeting or telephone conference of the JCS-WG, each such
representative (i) must be identified in advance to the Alliance Managers, (ii)
must have executed a form of confidentiality and invention assignment agreement
mutually acceptable to the Parties that will cover the proceedings of the JCS-WG
and that will have been reviewed and approved by Ipsen or Takeda, as the case
may be, and (iii) must be highly experienced with respect to the matters for
which the JCS-WG has responsibility. The JCS-WG will be co-chaired by one
Exelixis representative and one representative for the BMS-Ono Parties (i.e.,
there shall only be two co-chairs). BMS shall designate the co-chair for the
BMS‑Ono Parties (accordingly, the co-chair designated by BMS shall be deemed to
be the co-chair for the BMS‑Ono Parties). The JCS-WG will meet at least [*] (or
at a frequency reasonably considered necessary at the request of either Party)
to provide an update on progress of the Combined Therapy Trials to the JDC.
Except for decisions expressly reserved to the JDC, the JCS-WG shall be
responsible for the coordination and execution of all joint operational matters
(i.e., clinical drug supply, response to regulatory agency questions, data
exchange, pharmacovigilance, etc.). The Conducting Party shall provide such
update on progress of the Combined Therapy Trials in writing to the
Non-Conducting Party members of the JCS-WG on a [*] basis, which update shall
contain information about overall progress, recruitment status, interim analysis
(if results available), final analysis and other information relevant to the
conduct of the Combined Therapy Trials.
The first sentence of Section 2.5(c) of the Collaboration Agreement is hereby
amended to delete “outside the Ono Territory”.
Section 3.1(a) of the Collaboration Agreement is hereby amended to delete
“(other than within the Ono Territory)”.
Section 3.3(b) of the Collaboration Agreement is hereby amended to delete “(i)
in no event shall BMS (or any of its sublicensees) have the right to grant Ono
or any of Ono’s Affiliates any sublicense under the licenses granted to BMS in
Section 3.2, without the prior written consent of Exelixis, and (ii)”.
Sections 6.1(c), 6.5, 8.2 and 8.5 are hereby amended to delete the parenthetical
phrase “(BMS to own 50% and Exelixis to own 50%)”.
Section 8.3(c) of the Collaboration Agreement is hereby amended to delete the
sentence “Such grant to BMS of a Right of Cross-Reference shall not include a
Right of Cross-Reference for use in the Takeda Territory, without Exelixis’
prior written consent.”
Section 8.3(e) of the Collaboration Agreement is hereby amended to delete the
sentence “Such grant to Exelixis of a Right of Cross-Reference shall not include
a Right of Cross-Reference for use in the Ono Territory, without BMS’ prior
written consent.”
7.2    Confidentiality
(a)     The terms and conditions of Sections 9.1, 9.2 and 9.3 of the
Collaboration Agreement shall be binding upon Ono with respect to Confidential
Information of Exelixis received by Ono under this Supplemental Agreement and
with respect to Confidential Information of Ono received by Exelixis under this
Supplemental Agreement to the same extent that such terms and conditions are
binding upon a receiving Party of Confidential Information. In addition, any
Confidential Information (as that term is defined in the 5-Way CDA) previously
disclosed among Ono and Exelixis pursuant to that certain CONFIDENTIAL
DISCLOSURE AGREEMENT dated April 19, 2017 by and among Ono, BMS, Exelixis, Ipsen
and Takeda (the “5-Way CDA”) shall


6
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.    

--------------------------------------------------------------------------------





be treated as Confidential Information for purposes of this Supplemental
Agreement, and such information shall be subject to the terms and conditions of
this Supplemental Agreement and shall no longer be subject to the 5-Way CDA.


(b)    For purposes of this Supplemental Agreement, regardless of which Party
discloses Confidential Information to the other, as between the BMS-Ono Parties
on the one hand and Exelixis on the other hand: (i) all Exelixis Study
Inventions, Exelixis Technology, Exelixis Study Data and Exelixis Regulatory
Documentation shall be Confidential Information of Exelixis and the BMS-Ono
Parties shall be the receiving Parties, and (ii) all BMS Study Inventions, BMS
Technology, BMS Study Data and BMS Regulatory Documentation shall be
Confidential Information of the BMS-Ono Parties and Exelixis shall be the
receiving Party.
7.3    Press Release
The Parties expect to issue a press release at the time of the start of the
conduct of the first Combined Therapy Trial in the Ono Territory pursuant to
this Supplemental Agreement. Section 9.7 of the Collaboration Agreement shall
apply with respect to any public communication relating to a Combined Therapy
Trial conducted in the Ono Territory pursuant to this Supplemental Agreement.
7.4    Dispute Resolution
(a)    The terms and conditions of Sections 13.3 (as amended below in Section
7.4(b)) and 13.4 of the Collaboration Agreement shall be binding upon Ono and
Exelixis with respect to any dispute, controversy or claim arising out of,
relating to or in connection with this Supplemental Agreement to the same extent
that such terms and conditions are binding upon the parties to the Collaboration
Agreement.


(b)    BMS and Exelixis hereby amend Section 13.3(b) of the Collaboration
Agreement by deleting the phrase “provided that the Parties hereby agree that
the time schedule for the appointment of arbitrators and the time schedule for
submission of the statement of defense shall follow the American Arbitration
Association Arbitration Rules” and replacing it with “provided that the Parties
hereby agree that the time schedule for the appointment of arbitrators and the
time schedule for submission of the statement of defense shall follow the Rules
of Arbitration of the International Chamber of Commerce”. BMS and Exelixis agree
that this Section 7.4(b) constitutes an amendment to the Collaboration Agreement
as it relates to the conduct of Combined Therapy Studies in the Ono Territory
and outside of the Ono Territory.
7.5    Notices
In addition to the addresses for notices to Exelixis and BMS set forth in
Section 13.6 of the Collaboration Agreement, the address for notices to Ono are
the following:
For Ono:
Ono Pharmaceutical Co., Ltd.
 
8-2, Kyutaromachi 1-Chome
 
Chuo-ku, Osaka 541-8564 Japan
 
Attention: Executive Director, Corporate Development & Strategy
 
 
With a copy to:
Ono Pharmaceutical Co., Ltd.
 
8-2, Kyutaromachi 1-Chome
 
Chuo-ku, Osaka 541-8564 Japan
 
Attention: Executive Director, Clinical Development



7
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.    

--------------------------------------------------------------------------------







7.6    Relationship Between the BMS-Ono Parties
(a)    Notwithstanding Section 2.2 hereof, the allocation of ownership of and
rights to use Study Data, Regulatory Documentation, Technology and intellectual
property rights as between the BMS-Ono Parties shall be governed by the Ono-BMS
Agreements.
(b)    Notwithstanding Article 9 of the Collaboration Agreement, as between the
BMS-Ono Parties, the use and disclosure of Confidential Information disclosed
and received under this Agreement shall be governed by and subject to the
Ono-BMS Collaboration Agreements. The Confidential Information disclosed by Ono
to BMS under the Collaboration Agreement and this Supplemental Agreement shall
be treated as information disclosed by Ono to BMS under and subject to the terms
and conditions of the Ono-BMS Collaboration Agreements and vice versa.
7.7    Scope of this Supplemental Agreement
Unless otherwise expressly stated herein, this Supplemental Agreement applies
to, and supplements and amends the Collaboration Agreement, only in relation to
and as it relates to the conduct of Combined Therapy Trials in the Ono Territory
(and does not apply to, and does not supplement or amend the Collaboration
Agreement in relation to and as it relates to the conduct of Combined Therapy
Trials outside the Ono Territory), and to the extent contemplated in this
Supplemental Agreement, Ono is party to the Collaboration Agreement.
Accordingly, as of the Supplemental Agreement Effective Date, this Supplemental
Agreement shall be incorporated into and made a part of the Collaboration
Agreement, and shall be governed by the Collaboration Agreement, as supplemented
by and amended by this Supplemental Agreement. Except to the extent as
specifically set forth in this Supplemental Agreement, the Collaboration
Agreement shall remain and continue in full force and effect in accordance with
its terms. In particular, this Supplemental Agreement shall not amend or
otherwise modify any rights or obligations of BMS and Exelixis under the
Collaboration Agreement in connection with or relating to the conduct of
Combined Therapy Trials outside the Ono Territory.
7.8    Takeda Supplement Agreement and Ipsen Amendment
BMS, Exelixis and Takeda shall execute the Takeda Supplement Agreement
concurrently with the execution of this Supplemental Agreement by Ono, BMS and
Exelixis, and BMS, Exelixis and Ipsen shall execute the Ipsen Amendment
concurrently with the execution of this Supplemental Agreement by Ono, BMS, and
Exelixis, and if either the Takeda Supplement Agreement or the Ipsen Amendment
is not executed concurrently with this Supplemental Agreement despite the
applicable Parties’ good faith efforts to execute the Takeda Supplement
Agreement and the Ipsen Amendment, this Supplemental Agreement shall be in force
and effect


7.9    Governing Law.
This Supplemental Agreement shall be governed and construed in accordance with
the internal laws of the State of New York, USA, excluding any choice of law
rules that may direct the application of the laws of another jurisdiction.


7.10    Counterparts.
This Supplemental Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one (1) and the same instrument. This Supplemental Agreement may be
executed by facsimile or electronic (e.g., .pdf) signatures and such signatures
shall be deemed to bind each Party hereto as if they were original signatures.




[signature page follows]


8
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused this Supplemental Agreement to be executed by their duly authorized
representatives effective as of the Effective Date.
ONO PHARMACEUTICAL CO., LTD.


 
BRISTOL-MYERS SQUIBB COMPANY
 
By: /s/ Hiroshi Awata
 
By: /s/ Fouad Namouni
 
Name: Hiroshi Awata


 
Name: Fouad Namouni
 
Title: Member of the Board of Directors, Executive Vice President, Executive
Director
 
Title: Head of Oncology Department
 
 
 
 
 
EXELIXIS, INC.
 
 
 
By: /s/ Michael M. Morrissey
 
 
 
Name: Michael M. Morrissey, Ph.D.
 
 
 
Title: President & CEO
 
 
 











9
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.    